DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the detent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jen (US 2018/0187989)
Regarding claim 15, Jen discloses a pin for a firearm (abstract; title), the pin comprising: a head 51; and a shank 53 extending from the head that is cylindrically shaped (Fig 2a), wherein the shank comprises a central channel 56 extending from the head toward a distal end of the shank (Fig. 2a), and an installation channel 60 starting near a tip of the distal end of the shank opposite the head (Fig. 2b), wherein the installation channel provides an installation point that is closer to the tip than the central channel, and the installation channel extends to a depth suitable for loosely securing a dent for installation into the firearm (Fig. 2B). 
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The channel 60 is clearly at a depth that is capable of loosely securing a dent for installation into the firearm.  
Regarding claim 16, Jen further discloses wherein the installation channel 60 is distinct and separate from the central channel 56 (as seen in Fig. 2A and 2B).
Regarding claim 17, Jen further discloses wherein the installation channel rises or reduces in depth toward the head to reach an outer diameter of the shank (slope 62 clearly seen in Fig. 2B).
Regarding claim 18, Jen further discloses wherein the shank further comprises a removal channel 57 intersecting the central channel, wherein the removal channel is positioned in between top and bottom ends of the central channel (Fig. 2A and 2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jen in view of Daley JR (US 2017/0299292).
Regarding claims 1, 5-10 and 20, Jen further discloses 20 wherein the central channel provides a starting portion with a first depth (defined by 59a); an ending portion with a second depth defined by 59b); and an intermediate portion with a third depth (defined by the channel extending between 59a and 59b) shallower than the first depth and second depth, but does not discloses wherein the first depth and the second depth reduce toward the intermediate portion (in other words sloped).
Daley teaches an analogous takedown pin with a central channel with a first depth; an ending portion with a second depth; and an intermediate portion with a third depth shallower than the first depth and second depth, wherein the first depth and the second depth reduce toward “The groove 812 can be any size and/or shape to receive components of the detent plunger 708 and screw 408. The screw 408 may contact the groove 812 along the installation surface 820, cam surface 824, and adjustment surface 828. The installation surface 820, in this example case, is sloped, but in other embodiments, the surface may be flat or otherwise contoured depending on the application. The configurations and operation of the surfaces 820, 824, and 828 are similar to installation surface 520, cam surface 524, and adjustment surface 528 previously described herein in relation to FIGS. 6A-6D and 7A-D.” Applicant should note that Daley clearly teaches that the configuration of the surfaces 820, 834, and 828 can be contoured just like surfaces 520, 524 and 528, therefore they can be contoured to slope to an intermediate portion with a third depth shallower than the first and second depth as shown in Fig. 6c and 6d.
It would have been obvious to one having ordinary skill in the art to have modified Jen such that the shape of the central channel was sloped towards an intermediate portion, in view of Daley, to obtain the desired result of optimizing the pin for a particular application.  The shape of the channel is clearly a design choice.  
Regarding claim 2, the combination of Jen and Daley (as applied to claims 1 and 20 directly above) for teaches wherein the third depth meets the outer diameter of the shank (Daley Fig. 6c, 6d).
Regarding claim 3, Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The pin of claim
Regarding claim 4, the combination of Jen and Daley further teach wherein the central channel is straight, helical or angled (Jen Fig. 1a).
Regarding claims 12-14, Jen further discloses wherein the removal channel runs clockwise or counterclockwise around the shank runs less than 360 degrees around the shank and wherein the removal channel and the central channel share a common depth an intersection point when the removal and central channels meet (clearly seen in Fig. 1-2B.
Allowable Subject Matter
Claims 11 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641